DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the patent issued to Levola (PN. 8,320,032) in view of the US patent application publication by Levola (US 2011/0019258 A1).
Levola (‘032) teaches an electronic device configured for displaying image light for virtual image (710, please see Figures 1, 2a, 3a and 14) in a full angular field of view (FOV) comprising a first partial FOV and a second partial FOV (please see Figure 1) having horizontal and vertical direction.  The electronic device is comprised of a planar transparent substrate serves as the waveguide (7) on which a plurality of diffractive optical elements (DOEs, 10, 21a, 21b, 22a, 22b and 30) is disposed.  The plurality of diffractive optical elements comprises an in-coupling DOE (10, 21a and 22a) disposed on the waveguide and configured with grating features.  Levola (‘032) teaches the in-coupling DOE comprises grating feature on a first portion (10) and grating features on a second portion (21a and 22a).  The grating features on the first portion having different grating vectors from the grating features on the second portion.  The grating features on the first portion configured to in-couple image light into the waveguide (7) and the grating features on the second portion configured to steer the in-coupled image light in the vertical direction, (please see Figures 2a and 3a).  
Levola (‘032) further teaches that electronic device comprises a first intermediate DOE (21b) configured to expand the first partial FOV in the horizontal direction and a second intermediate DOE (22b) configured to expand the second partial FOV in a horizontal direction and the first partial FOV and the second FOV are unique angular portions of the full angular FOV, (please see Figure 3a).  
This reference has met all the limitations of the claims.  This reference however does not teach explicitly that the waveguide comprises a plurality of plates configured to respectively guide red, green and blue color components of the image light.  Levola (‘258) in the same field of endeavor teaches a display device that is comprised of a waveguide (7, Figures 6, 7, 8a and 8b) that is comprised of a plurality of plates (7a, 7b and 7c) that each is configured to respectively guide red (7a), green (7b) and blue (7c) color components of image lights, (please see paragraph [0093]).  It would then have been obvious to one skilled in the art to apply the teachings of Levola (‘258) to modify the waveguide to include a plurality of plates each guides a different color component for the benefit of allowing a full color image may be displayed.  
With regard to claim 2, Levola (‘032) teaches that the first portion of the in-coupling DOE (30, Figure 2a) comprises a first surface and the second portion (21a and 22a, Figure 2a) of the in-coupling DOE comprises a second surface (Figure 2a) and the in-coupling DOE is configured as two-sided DOE ad the first surface and the second surface are located on opposite sides, (please see Figure 2a).  
With regard to claim 3, the grating features (Figure 2a, Levola ‘032) on either the first or second surface of the in-coupling DOE are arranged in a split slant configuration comprising grating features on the second surface that are split into two portions having gratings features slanted in opposite direction, (21a and 22a, please see Figure 3a).  
With regard to claim 4, Levola (‘032) teaches that the grating features on the first surface (10) of the two-sided in-coupling DOE are linear and in a parallel configuration, (please see Figure 3a).  
With regard to claim 5, Levola (‘032) teaches that the grating features on the second surface of the two-sided in-coupling DOE (21a and 22a, Figure 3a), may be in a chevron configuration (i.e. intersections of the extended grating lines of DOE 21a and 22a may assume chevron configuration).  
With regard to claim 7, Levola (‘032) teaches that the first surface is configured to in-coupling light that is incident on the in-coupling DOE (10, Figure 2a) into the waveguide.  
With regard to claim 8, Levola (‘032) teaches the electronic display further including an out-coupling DOE (30) disposed on the waveguide (7) and configured to expand the image light from each of the first and second partial FOVs in the vertical direction and further configured to out-couple image light from the waveguide across the full angular FOV with an expanded exit pupil in the horizontal and vertical direction relative to the in-coupled image light, (please see Figure 1).  
With regard to claim 9, Levola (‘032) teaches that the second surface (21a and 22a) is configured to steer the in-coupled light at a first diffraction order to the out-coupling DOE.  
With regard to claim 10, Levola (‘032) teaches that the first intermediate DOE (21b/21c, Figures 3a and 9) has a first portion (21c) disposed in the waveguide adjacent to the in-coupling DOE (21a) and a second portion (21b) disposed in the waveguide adjacent to the out-coupling DOE (30) and the second intermediate DOE (22b/22c) comprises a first portion (22c) disposed in the waveguide adjacent to the in-coupling DOE (22a) and a second portion (22b) disposed in the waveguide adjacent to the out-coupling DOE (30).  
With regard to claims 11-13, these references however do not teach explicitly that the specific portions of the first intermediate DOE and the second intermediate DOE share a common grating vector direction.  However as shown in Figures 3a and 9 of Levola (‘032), the first and second intermediate DOEs have grating vectors that are capable of diffracting the image light to the out-coupling DOE to provide the full FOVs.  The specific design of the grating vectors of the intermediate DOEs therefore are considered to be obvious matters of design choices to one skilled in the art as long as the image lights are capable be conveyed to the out-coupling DOE to provide full FOV via the intermediate DOEs.  
With regard to claim 14, Levola (‘032) teaches that the second portions of each of the first and second intermediate DOEs are adjacent to both the in-coupling DOE and the out-coupling DOE, (please see Figure 3a).  
With regard to claim 15, Levola (‘258) teaches to include a second in-coupling DOE (10b) and a third in-coupling DOE (10c) in which the in-coupling DOE, the second in-coupling DOE and the third in-coupling DOE (10a, 10b, and 10c) are disposed in respective plates (7a, 7b and 7c, Figure 8b) among the plurality of plates in the waveguide and are each configured for in-coupling the red, green and blue color components into the respective plate in the waveguide.  
With regard to claim 17, Levola (‘032) teaches that the in-coupling DOE (10, Figure 1) is  located on the waveguide between the first intermediate DOE and the second intermediate grating and located along a central line between the first and second intermediate DOEs.  
With regard to claim 18, Levola (‘032) in light of Levola (‘258) teaches the display device is comprised of an imager (110, Figure 2a of Levola ‘032 and 110a, 110b and 110c, Figure 8b, Levola ‘258) configured to generate the red, green and blue color components of the image light in which the image light is associated with one or more virtual reality or mixed reality images.  
With regard to claim 19, Levola (‘032) teaches that the micro-display (110) may comprise micromechanically movable mirror (MEMS) device, (please see column 6, lines 8-12).  
With regard to claim 20, Levola (‘032) teaches that the display device may be incorporated in a head-mounted display device, (please see Figure 14).  

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levola (‘032) and Levola (‘258) as applied to claim 1 above, and further in view of US patent issued to Popovich et al (PN. 10,423,222).
The electronic device taught by Levola (‘032) in combination with the teachings of Levola (‘258) as described in claim 1 above has met all the limitations of the claim.  
With regard to claim 6, these references do not teach explicitly that the diffractive optical element (DOE) of the in-coupling DOE are arranged as one of refraction index modulation, refraction index-switchable or polarization-sensitive gratings.  Popovich et al in the same field of endeavor teaches a holographic waveguide display device wherein the in-coupling diffractive grating may comprise switchable Bragg grating that is a refraction index-switchable and refractive index modulation, (please see column 2, lines 43-67).  It would then have been obvious to one skilled in the art to apply the teachings of Popovich et al to modify the DOE of the in-coupling grating to include index-switchable with refractive index modulation Bragg grating for the benefit of allowing the DOE to be switchable.  

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levola (‘032) and Levola (‘258) as applied to claim 1 above, and further in view of US patent application publication by Schultz et al (US 2019/0011708 A1).
The electronic device taught by Levola (‘032) in combination with the teachings of Levola (‘258) as described in claim 1 above has met all the limitations of the claim.  
With regard to claim 16, these references do not teach explicitly that the first and second intermediate DOEs are respectively disposed on opposite sides of the waveguide.  Schultz et al in the same field of endeavor teaches a waveguide device wherein the first intermediate grating and the second intermediate grating (TG, Figures 3A, 3B and 8A) may be disposed on opposite sides of the waveguide.  It would then have been obvious to apply the teachings of Schultz et al to modify the electronic device with an alternative design of the intermediate DOEs to achieve the same function.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309. The examiner can normally be reached M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/Primary Examiner, Art Unit 2872